 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20      PageID.1   Page 1 of 29




                 In the United States District Court
                for the Eastern District of Michigan
                          Southern Division


Samantha Calhoun,

       On behalf of herself and those       Case No.
       similarly situated,

             Plaintiff,                     Judge

       v.                                   Magistrate Judge

West Road Pizza Stop, Inc.; Ali             Jury Demand Endorsed Hereon
Alsamawi; Doe Corporation 1-10; John
Doe 1-10

             Defendants.


               Class and Collective Action Complaint



      1.    Samantha Calhoun, on behalf of herself and similarly-situated

individuals, brings this action against Defendants West Road Pizza Stop, Inc.; Ali

Alsamawi; Doe Corporation 1-10; and John Doe 1-10 (“Defendants”). Plaintiff

seeks appropriate monetary, declaratory, and equitable relief based on Defendants’

willful failure to compensate Plaintiff and similarly-situated individuals with




                                        1
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.2    Page 2 of 29




minimum wages as required by the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq., and M.C.L.A. §408.414.

      2.     Defendants operate approximately 4 Sammy’s Pizza locations in the

State of Michigan (“Defendants’ Sammy’s Pizza stores”).

      3.     Plaintiff seeks to represent the delivery drivers who have worked at the

Defendants’ Sammy’s Pizza stores.

      4.     Defendants repeatedly and willfully violated the Fair Labor Standards

Act and M.C.L.A. §408.414 by failing to adequately reimburse delivery drivers for

their delivery-related expenses, thereby failing to pay delivery drivers the legally

mandated minimum wages for all hours worked.

      5.     All delivery drivers at the Defendants’ Sammy’s Pizza stores, including

Plaintiff, have been subject to the same or similar employment policies and practices.

                          Jurisdiction and Venue

      6.     Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has

jurisdiction over Plaintiff’s FLSA claims.

      7.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s Michigan law claims.




                                             2
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20          PageID.3   Page 3 of 29




      8.     Venue in this Court is proper under 28 U.S.C. § 1391(b) because

Defendants reside in this district, and a substantial part of the events giving rise to

the claim herein occurred in this district.

                                      Parties
Plaintiff

Samantha Calhoun

      9.     Plaintiff Samantha Calhoun is a resident of Michigan.

      10.    Plaintiff was an “employee” of all of the Defendants as defined in the

FLSA and M.C.L.A. §408.412.

      11.    Plaintiff has given written consent to join this action.

Defendants

West Road Pizza Stop, Inc.

      12.    Defendant West Road Pizza Stop, Inc. is a domestic corporation

authorized to do business under the laws of Michigan.

      13.    West Road Pizza Stop, Inc. is the entity that operates the Defendants’

Sammy’s Pizza stores.

      14.    Upon information and belief, West Road Pizza Stop, Inc. owns four

Sammy’s Pizza stores in Michigan.




                                              3
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.4    Page 4 of 29




      15.    West Road Pizza Stop, Inc. was the entity that appeared on Plaintiff’s

paystubs for work she completed for Defendants’ Sammy’s Pizza stores.

      16.    West Road Pizza Stop, Inc. has substantial control over Plaintiff and

similarly situated employees’ working conditions, and over the unlawful policies and

practices alleged herein.

      17.    West Road Pizza Stop, Inc. has direct or indirect control of the terms

and conditions of Plaintiff’s work and the work of similarly situated employees.

      18.    At all relevant times, West Road Pizza Stop, Inc. maintains control,

oversight, and direction over Plaintiff and similarly situated employees, including,

but not limited to, hiring, firing, disciplining, timekeeping, payroll, reimbursements,

pay rates, deductions, and other practices.

      19.    West Road Pizza Stop, Inc. is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA and M.C.L.A. §408.412.

      20.    At all relevant times, West Road Pizza Stop, Inc. has been and continues

to be an enterprise engaged in “the production of goods for commerce” within the

meaning of the phrase as used in the FLSA.

      21.    West Road Pizza Stop, Inc.’s gross revenue exceeds $500,000 per year.

Ali Alsamawi




                                          4
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.5    Page 5 of 29




      22.   Defendant Ali Alsamawi is the owner of West Road Pizza Stop, Inc. and

the Defendants’ Sammy’s Pizza stores.

      23.   Ali Alsamawi is the President of West Road Pizza Stop, Inc.

      24.   Ali Alsamawi is the owner of the West Road Pizza Stop, Inc.

      25.   Ali Alsamawi operates four Sammy’s Pizza stores in Michigan.

      26.   Ali Alsamawi is individually liable to the delivery drivers at the

Defendants’ Sammy’s Pizza stores under the definitions of “employer” set forth in

the FLSA and M.C.L.A. §408.412 because he owns and operates the Defendants’

Sammy’s Pizza stores, serves as a president and owner of West Road Pizza Stop,

Inc., ultimately controls significant aspects of the Defendants’ Sammy’s Pizza

stores’ day-to-day functions, and ultimately controls compensation and

reimbursement of employees. 29 U.S.C. § 203(d).

      27.   Ali Alsamawi is the franchisee of the Defendants’ Sammy’s Pizza

stores.

      28.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had financial control over the

operations at each of the Defendants’ Sammy’s Pizza stores.




                                         5
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.6    Page 6 of 29




      29.    At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has a role in significant aspects of

the Defendants’ Sammy’s Pizza stores’ day to day operations.

      30.    At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had control over the

Defendants’ Sammy’s Pizza stores’ pay policies.

      31.    At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had power over personnel and

payroll decisions at the Defendants’ Sammy’s Pizza stores, including but not limited

to influence of delivery driver pay.

      32.    At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to hire, fire and

discipline employees, including delivery drivers at the Defendants’ Sammy’s Pizza

stores.

      33.    At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to stop any

illegal pay practices that harmed delivery drivers at the Defendants’ Sammy’s Pizza

stores.




                                          6
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20            PageID.7    Page 7 of 29




          34.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to transfer the

assets and liabilities of the Defendant entities.

          35.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to declare

bankruptcy on behalf of the Defendant entities.

          36.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to enter into

contracts on behalf of each of the Defendants’ Sammy’s Pizza stores.

          37.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi has had the power to close, shut

down, and/or sell each of the Defendants’ Sammy’s Pizza stores.

          38.   At all relevant times, by virtue of his role as owner and president of the

Defendants’ Sammy’s Pizza stores, Ali Alsamawi had authority over the overall

direction of each of Defendants’ Sammy’s Pizza stores and was ultimately

responsible for their operations.

          39.   The Defendants’ Sammy’s Pizza stores function for Ali Alsamawi’s

profit.




                                             7
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.8   Page 8 of 29




      40.       Ali Alsamawi has influence over how the Defendants’ Sammy’s Pizza

stores can run more profitably and efficiently.

Doe Corporation 1-10

      41.       Upon information and belief, Defendants own, operate, and control

other entities and/or limited liability companies that also comprise part of the

Defendants’ Sammy’s Pizza stores, and qualify as “employers” of Plaintiff and the

delivery drivers at the Defendants’ Sammy’s Pizza stores as that term is defined by

the FLSA and Michigan wage law.

      42.       Upon information and belief, Ali Alsamawi owns and/or operates, in

whole or in part, a number of other entities that make up part of the Defendants’

Sammy’s Pizza operation.

      43.       Upon information and belief, the franchisor, Sammy’s Pizza, may also

be liable as an employer of the delivery drivers employed at Defendants’ Sammy’s

Pizza stores.

      44.       The identities of these additional Defendants should be revealed as

discovery progresses and can be named at that time.

John Doe 1-10




                                           8
 Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.9   Page 9 of 29




      45.    Upon information and belief, there are additional individuals who also

qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’

Sammy’s Pizza stores as that term is defined by the FLSA and Michigan wage law.

      46.    Upon information and belief, Ali Alsamawi has entered into co-owner

relationships with a number of his managers and business partners, and those

individuals might also qualify as “employers” of Plaintiff and the delivery drivers at

the Defendants’ Sammy’s Pizza stores as that term is defined by the FLSA and

Michigan wage law.

      47.    The identities of these additional Defendants should be revealed as

discovery progresses and can be named at that time.

                                       Facts

                          Class-wide Factual Allegations

      48.    During all relevant times, Defendants have operated the Defendants’

Sammy’s Pizza stores.

      49.    Plaintiff and the similarly situated persons Plaintiff seeks to represent

are current and former delivery drivers at the Defendants’ Sammy’s Pizza stores.

      50.    All delivery drivers employed at the Defendants’ Sammy’s Pizza stores

over the last three years have had essentially the same job duties.




                                          9
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.10    Page 10 of 29




      51.      When there are no deliveries to make, Defendants’ delivery drivers are

required to work inside the Defendants’ Sammy’s Pizza stores folding boxes, doing

dishes, stocking coolers, mopping and sweeping the floor, take the trash out,

preparing food, and completing other duties inside the restaurant as necessary.

      52.      Plaintiff and similarly situated delivery drivers have been paid minimum

wage or minimum wage minus a tip credit for the hours they worked for Defendants’

Sammy’s Pizza stores.

      53.      The job duties performed by delivery drivers inside the store are not

related to their tip-producing duties while they are out on the road making deliveries.

      54.      Delivery drivers do       not    complete their inside job duties

contemporaneously with their delivery job duties.

      55.      The delivery drivers at the Defendants’ Sammy’s Pizza stores work

“dual jobs.”

      56.      Defendants require delivery drivers at Defendants’ Sammy’s Pizza

stores to provide cars to use while completing deliveries for Defendants.

      57.      Defendants require delivery drivers to maintain and pay for operable,

safe, and legally compliant automobiles to use in delivering Defendants’ pizza and

other food items.




                                           10
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20          PageID.11   Page 11 of 29




      58.    Defendants require delivery drivers to incur and/or pay job-related

expenses, including but not limited to automobile costs and depreciation, gasoline

expenses, automobile maintenance and parts, insurance, financing charges, licensing

and registration costs, cell phone costs, GPS charges, and other equipment necessary

for delivery drivers to complete their job duties.

      59.    Pursuant to such requirements, Plaintiff and other similarly situated

employees purchase gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance, suffered automobile depreciation and

damage, financing, licensing, and registration charges, and incur cell phone and data

charges all for the primary benefit of Defendants.

      60.    The Defendants’ Sammy’s Pizza stores reimburse their delivery

drivers at a set amount for each delivery drivers deliver.

      61.    Defendants reimburse their drivers for their automobile expenses by

paying them $1.00 per delivery.

      62.    Defendants’ reimbursement payments had no connection to the actual

expenses incurred by the delivery drivers.

      63.    The Defendants’ Sammy’s Pizza stores do not track or record the

delivery drivers’ actual expenses.




                                          11
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.12    Page 12 of 29




      64.    The Defendants’ Sammy’s Pizza stores do not collect receipts from

their delivery drivers related to the expenses they incur while completing deliveries.

      65.    The Defendants’ Sammy’s Pizza stores do not reimburse their delivery

drivers based on the actual expenses the delivery drivers incur.

      66.    The Defendants’ Sammy’s Pizza stores do not reimburse their delivery

drivers for the actual expenses delivery drivers incur.

      67.    The Defendants’ Sammy’s Pizza stores do not reimburse their delivery

drivers at the IRS standard business mileage rate.

      68.    The Defendants’ Sammy’s Pizza stores did not reasonably approximate

the delivery drivers’ expenses.

      69.    The Defendants’ Sammy’s Pizza stores’ reimbursement payments

result in reimbursements that are less than the IRS standard business mileage rate

for each mile driven.

      70.    According to the Internal Revenue Service, the standard mileage rate

for the use of a car during the relevant time periods have been:

             a.     2017: 53.5 cents/mile
             b.     2018: 54.5 cents/mile
             c.     2019: 58 cents/mile
             d.     2020: 57.5 cents/mile




                                          12
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.13   Page 13 of 29




      71.   The delivery drivers at the Defendants’ Sammy’s Pizza stores have

incurred even more in expenses than those contemplated by the IRS standard

business mileage rate—e.g., cell phone and data charges.

      72.   As a result of the automobile and other job-related expenses incurred

by Plaintiff and other similarly situated delivery drivers, they were deprived of

minimum wages guaranteed to them by the FLSA and Michigan law.

      73.   Defendants have applied the same or similar pay policies, practices, and

procedures to all delivery drivers at the Defendants’ Sammy’s Pizza stores.

      74.   Because Defendants paid their drivers a gross hourly wage at precisely,

or at least very close to, the applicable minimum wage, and because the delivery

drivers incurred unreimbursed automobile expenses, the delivery drivers “kicked

back” to Defendants an amount sufficient to cause minimum wage violations. See 29

C.F.R. § 531.35.

      75.   Defendants have failed to properly take a tip credit from Plaintiffs’

wages and the wages of similarly situated employees because, after accounting for

unreimbursed expenses, Defendants have paid delivery drivers a lower wage rate

than they informed the delivery drivers they would be paid.




                                        13
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20           PageID.14    Page 14 of 29




         76.   Defendants have also failed to properly inform Plaintiff and similarly

situated delivery drivers of the requirements for taking a tip credit. 29 C.F.R.§

531.59.

         77.   Defendants have willfully failed to pay federal and Michigan state

minimum wage to Plaintiff and similarly situated delivery drivers at the Defendants’

Sammy’s Pizza stores.

                        Plaintiff’s Individual Factual Allegations

         78.   Plaintiff worked at Defendants’ Sammy’s Pizza store in Woodhaven,

Michigan from February 2020 to approximately June 2020.

         79.   Plaintiff was paid minimum wage minus a tip credit for all hours worked

outside of the store.

         80.   When Plaintiff was not delivering food, she worked inside the

restaurant. Her work inside the restaurant included doing dishes, mopping,

sweeping, cleaning the restrooms, preparing food, and completing other duties

inside the restaurant as necessary.

         81.   Plaintiff worked dual jobs.

         82.   Plaintiff’s inside duties were not related to her delivery duties.

         83.   Plaintiff was paid minimum wage for the hours she works inside the

store.

                                             14
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.15      Page 15 of 29




       84.    Plaintiff was required to use her own car to deliver pizzas.

       85.    Plaintiff was reimbursed a flat rate for each delivery she completed. she

was reimbursed a flat rate of $1.00.

       86.    Defendants’ reimbursement policy resulted in Plaintiff usually

receiving approximately $.10 per mile, on average.

       87.    When Defendants began taking a tip credit from Plaintiff’s wages, they

did not properly inform her of the requirements for taking a tip credit.

       88.    When they began taking a tip credit from Plaintiff’s wages, Defendants

failed to inform Plaintiff of the cash wage she would ostensibly receive pursuant to

the tip credit.

       89.    When they began taking a tip credit from Plaintiff’s wages, Defendants

failed to inform Plaintiff of the additional amount by which the wages of the tipped

employee are increased on account of the tip credit claimed by the employer, which

amount may not exceed the value of tips actually received by the employee.

       90.    When they began taking a tip credit from Plaintiff’s wages, Defendants

failed to inform Plaintiff that all tips received by the tipped employee must be

retained by the employee except for a valid tip pooling arrangement limited to

employees who customarily and regularly receive tips.




                                           15
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.16    Page 16 of 29




      91.    When they began taking a tip credit from Plaintiff’ wages, Defendants

failed to inform Plaintiff that the tip credit shall not apply to any employee who has

not been informed of the tip credit requirements stated in 29 C.F.R. § 531.59(b).

      92.    Alternatively, Defendants failed to properly take a tip credit from

Plaintiff’s wages because, after accounting for unreimbursed expenses, Defendants

had taken more of a tip credit than they informed Plaintiff they would be taking.

      93.    Plaintiff was required to maintain and pay for operable, safe, and legally

compliant automobiles to use in delivering Defendants’ pizza and other food items.

      94.    Plaintiff was required to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses,

automobile maintenance and parts, insurance, cell phone service, GPS service,

automobile financing, licensing and registration costs, and other equipment

necessary for delivery drivers to complete their job duties.

      95.    Plaintiff has purchased gasoline, vehicle parts and fluids, automobile

repair and maintenance services, automobile insurance, suffered automobile

depreciation and damage, automobile financing, licensing and registration costs, and

incurred cell phone and data charges all for the primary benefit of Defendants.

      96.    Defendants did not track the actual expenses incurred by Plaintiff.




                                          16
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20        PageID.17    Page 17 of 29




      97.    Defendants did not ask Plaintiff to provide receipts of the expenses she

incurred while delivering pizzas for Defendants.

      98.    Defendants did not reimburse Plaintiff based on her actual delivery-

related expenses.

      99.    Plaintiff was not reimbursed at the IRS standard mileage rate for the

miles she drives while completing deliveries.

      100. Defendants did not reimburse Plaintiff based on a reasonable

approximation of her expenses.

      101. In 2020, for example, the IRS business mileage reimbursement has been

$.575 per mile, which reasonably approximated the automobile expenses incurred

delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates.

If Plaintiff completed a delivery order that costed $20, and required her to drive 10

miles, the result would be that Plaintiff was reimbursed $1.00 for the delivery, which

amounts to $.10 per mile. Considering Plaintiff’s estimate of about 10 average miles

per delivery (10 miles x $.575 per mile = $5.75), Defendants under-reimbursed her

by about $4.75 per delivery ($5.75 - $1.00).

      102. Defendants failed to pay Plaintiff minimum wage as required by law.

                    Collective Action Allegations




                                         17
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.18    Page 18 of 29




      103. Plaintiff brings the First Count on behalf of herself and all similarly

situated current and former delivery drivers employed at the Defendants’ Sammy’s

Pizza stores owned, operated, and controlled by Defendants nationwide, during the

three years prior to the filing of this Class Action Complaint and the date of final

judgment in this matter, who elect to opt-in to this action (the “FLSA Collective”).

      104. At all relevant times, Plaintiff and the FLSA Collective have been

similarly situated, have had substantially similar job duties, requirements, and pay

provisions, and have all been subject to Defendants’ decision, policy, plan, practices,

procedures, protocols, and rules of willfully refusing to pay Plaintiff and the FLSA

Collective minimum wage for all hours worked and failing to reimburse delivery

drivers for automobile expenses and other job-related expenses. Plaintiff’s claims

are essentially the same as those of the FLSA Collective.

      105. Defendants’ unlawful conduct is pursuant to a company policy or

practice.

      106. Defendants are aware or should have been aware that federal law

required them to pay employees minimum wage for all hours worked and to fully

reimburse for “tools of the trade.”




                                          18
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.19    Page 19 of 29




      107. Defendants are aware or should have been aware that they were

obligated to actually pay the tipped wage rate that they informed Plaintiff and other

delivery drivers that they would pay.

      108. Defendants’ unlawful conduct has been widespread, repeated, and

consistent.

      109. The First Count is properly brought under and maintained as an opt-in

collective action under 29 U.S.C. § 216(b).

      110. The FLSA Collective members are readily identifiable and

ascertainable.

      111. In recognition of the services Plaintiff has rendered and will continue to

render to the FLSA Collective, Plaintiff will request payment of a service award upon

resolution of this action.

                             Class Action Allegations

      112.       Plaintiff brings the Second, and Third Counts under Federal Rule of

Civil Procedure 23, on behalf of herself and a class of persons consisting of:

      All current and former delivery drivers employed by Defendants at the
      Defendants’ Sammy’s Pizza stores in the State of Michigan between
      the date three years prior to the filing of the original complaint and the
      date of final judgment in this matter (“Rule 23 Class”).




                                          19
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20          PageID.20    Page 20 of 29




      113. Excluded from the Rule 23 Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any

time during the class period has had, a controlling interest in Defendants; the

Judge(s) to whom this case is assigned and any member of the Judges’ immediate

family; and all persons who will submit timely and otherwise proper requests for

exclusion from the Rule 23 Class.

      114. The number and identity of the Rule 23 Class members are

ascertainable from Defendants’ records.

      115. The hours assigned and worked, the positions held, deliveries

completed, and the rates of pay and reimbursements paid for each Rule 23 Class

Member are determinable from Defendants’ records.

      116. All of the records relevant to the claims of Rule 23 Class Members

should be found in Defendants’ records.

      117. For the purpose of notice and other purposes related to this action, their

names and contact information are readily available from Defendants.

      118. Notice can be provided by means permissible under Rule 23.

      119. The Rule 23 Class member are so numerous that joinder of all members

is impracticable, and the disposition of their claims as a class will benefit the parties

and the Court.

                                           20
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.21    Page 21 of 29




      120. There are more than 50 Rule 23 Class members.

      121. Plaintiff’s claims are typical of those claims which could be alleged by

any Rule 23 Class member, and the relief sought is typical of the relief which would

be sought by each Rule 23 Class member in separate actions.

      122. Plaintiff and the Rule 23 Class members have all sustained similar types

of damages as a result of Defendants’ failure to comply with M.C.L.A. §408.414.

      123. Plaintiff and the Rule 23 Class members sustained similar losses,

injuries, and damages arising from the same unlawful practices, polices, and

procedures.

      124. Plaintiff is able to fairly and adequately protect the interests of the Rule

23 Class and has no interests antagonistic to the Rule 23 Class.

      125. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation.

      126. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wage and hour

litigation on behalf of minimum wage employees where individual class members

lack the financial resources to vigorously prosecute a lawsuit against corporate

defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously,

                                          21
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.22   Page 22 of 29




efficiently, and without the unnecessary duplication of efforts and expense that

numerous individual actions engender.

      127. This action is properly maintainable as a class action under Federal Rule

of Civil Procedure 23(b)(3).

      128. Common questions of law and fact exist as to the Rule 23 Class that

predominate over any questions only affecting Plaintiff and the Rule 23 Class

members individually and include, but are not limited to:

         a. Whether Plaintiff and the Rule 23 Class members were subject to a
            common expense reimbursement policy that resulted in wages to drop
            below legally allowable minimum wage;

         b. Whether Plaintiff and the Rule 23 Class were subject to a policy that
            required them to maintain and pay for safe, operable, and legally
            compliant automobiles to use in completing deliveries;

         c. Whether Plaintiff and the Rule 23 Class incurred expenses for the
            benefit of Defendants in the course of completing deliveries;

         d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class
            members for their actual expenses;

         e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class
            members at the IRS standard business mileage rate for the miles they
            drove in making deliveries;

         f. Whether Defendants properly reimbursed Plaintiff and the Rule 23
            Class members;

                                        22
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20       PageID.23    Page 23 of 29




          g. Whether Plaintiff and the Rule 23 Class were properly informed of the
             requirements for taking a tip credit; and

          h. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate
             they were promised by Defendants;

      129. In recognition of the services Plaintiff has rendered and will continue to

render to the Rule 23 Class, Plaintiff will request payment of a service award upon

resolution of this action.

                              Causes of Action

                                    Count 1
           Failure to Pay Minimum Wages - Fair Labor Standards Act
                (On Behalf of Plaintiff and the FLSA Collective)

      130. Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

      131. Plaintiff and the FLSA Collective are or were non-exempt, hourly

employees entitled to receive no less than minimum wage for all hours worked.

      132. Defendants failed to properly claim a tip credit from the wages of

Plaintiff and the FLSA collective because Plaintiff and the FLSA collective were paid

a wage rate lower than Defendants informed them that they would be paid.

      133. Defendants paid Plaintiff and the FLSA Collective at or close to

minimum wage for all hours worked.


                                         23
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20       PageID.24   Page 24 of 29




      134. Defendants required and continue to require Plaintiff and the FLSA

Collective to pay for automobile expenses and other job-related expenses out of

pocket, and failed to properly reimburse Plaintiff and the FLSA Collective for said

expenses.

      135. By the acts and conduct described above, Defendants willfully violated

the provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA

Collective.

      136. Plaintiff and the FLSA Collective have been damaged by Defendants’

willful failure to pay minimum wage as required by law.

      137. As a result of Defendants’ willful violations, Plaintiff and the FLSA

Collective are entitled to damages, including, but not limited to, unpaid wages,

unreimbursed expenses, liquidated damages, costs, and attorneys’ fees.

                                    Count 2
              Failure to Pay Minimum Wages - M.C.L.A. §408.414
                  (On Behalf of Plaintiff and the Rule 23 Class)

      138. Plaintiff restates and incorporates the following allegations as if fully

rewritten herein.

      139. Defendants paid Plaintiff and Rule 23 Class below minimum wage for

the hours they worked by requiring them to cover automobile expenses and other

job-related expenses.

                                        24
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20       PageID.25   Page 25 of 29




      140. The Michigan Workforce Opportunity Wage Act, M.C.L.A. §408.411,

et seq. requires that employers be paid not less than minimum wage as determined by

an inflation index (currently $9.65/hour) for all hours worked.

      141. Because Defendants required Plaintiff and the Rule 23 Class to pay for

automobile expenses and other job-related expenses out of pocket, Defendants failed

to pay Plaintiff and Rule 23 Class minimum wage.

      142. By not paying Plaintiff and Rule 23 Class at least minimum wage for

each hour worked, Defendants have violated M.C.L.A. §408.414.

      143. As a result of Defendants’ violations, Plaintiff and Rule 23 Class are

entitled to damages, including, but not limited to unpaid wages, unreimbursed

expenses, an additional one times unpaid wages/unreimbursed expenses in

liquidated damages, costs, and attorney fees pursuant to M.C.L.A. §408.419.

                                      Count 3
                                Unjust Enrichment
                    (On Behalf of Plaintiff and the Rule 23 Class)

      144. Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

      145. Plaintiff and the Rule 23 Class have conferred a benefit upon

Defendants, namely, providing and maintaining “tools of the trade” for Defendants’

benefit.

                                         25
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20            PageID.26    Page 26 of 29




          146. The “tools of the trade” include vehicles, insurance for those vehicles,

and cellphones.

          147. Defendants knew that Plaintiff and the Rule 23 Class conferred that

benefit

on Defendants.

          148.   As described above, Defendants received benefits as a result of Plaintiff

and the Rule 23 Class providing and maintaining “tools of the trade.”

          149. The benefits include, but are not limited to, direct and indirect financial

benefits like increased profits and increased ability to compete on the price of

Defendants’ products.

          150. Defendants did not compensate or under-compensated Plaintiff and the

Rule 23 Class for these benefits.

          151. Accordingly, an inequity would result to Plaintiff and Rule 23 Class

because of the retention of this benefit by Defendants.

          152. As a result of Defendants having been unjustly enriched, Plaintiff and

the Rule 23 Class are entitled to compensation for the value of the benefit Plaintiff

and the Rule 23 Class conferred on Defendants.

          WHEREFORE, Plaintiff Samantha Calhoun prays for all of the following

relief:

                                             26
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.27   Page 27 of 29




      A.       Designation of this action as a collective action on behalf of the

collective action members and prompt issuance of notice to all similarly-situated

members of an opt-in class, apprising them of this action, permitting them to assert

timely wage and hour claims in this action, and appointment of Plaintiff and their

counsel to represent the collective action members.

      B.       Unpaid minimum wages, reimbursement of expenses, and an additional

and equal amount as liquidated damages pursuant to the FLSA and supporting

regulations.

      C.       Certification of this case as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

      D.       Designation of Plaintiff as representative of the Rule 23 Class and

counsel of record as Class Counsel.

      E.       An award of damages under M.C.L.A. §408.419, based on Defendants’

failure to pay minimum wages, calculated as an additional one time of back wages as

liquidated damages, attorneys’ fees, and costs.

      F.       An award of the value of the benefits for which Defendants were

unjustly enriched;

      G.       An award of prejudgment and post-judgment interest.




                                           27
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20         PageID.28     Page 28 of 29




      H.     An award of the value of the benefits for which Defendants were

unjustly enriched on behalf of the Rule 23 Class.

      I.     An award of costs and expenses of this action, together with reasonable

attorneys’ fees and expert fees.

      J.     Such other legal and equitable relief as the Court deems appropriate.



                                       Respectfully submitted,

                                       /s/ Bradley K. Glazier
                                       Bradley K. Glazier (P35523)
                                       Robert M. Howard (P80740)
                                       BOS & GLAZIER, P.L.C.
                                       990 Monroe Avenue, N.W.
                                       Grand Rapids, MI 49503
                                       Telephone: (616) 458-6814
                                       Email: bglazier@bosglazier.com

                                       and

                                       Andrew P. Kimble (pro hac vice forthcoming)
                                       Philip J. Krzeski (pro hac vice forthcoming)
                                       Biller & Kimble, LLC
                                       8044 Montgomery Rd., Ste. 515
                                       Cincinnati, OH 45209
                                       Telephone: (513) 715-8711
                                       Facsimile: (614) 340-4620
                                       akimble@billerkimble.com
                                       pkrzeski@billerkimble.com

                                       Counsel for Plaintiff and the putative class



                                         28
Case 2:20-cv-12661-JEL-DRG ECF No. 1 filed 09/30/20          PageID.29   Page 29 of 29




                                 Certificate of Service


       I hereby certify that a copy of the foregoing was filed electronically. To the
extent any parties do not yet receive notice of filings through the electronic filing
system, I certify that they will be served with this Motion in accordance with the
Federal Rules of Civil Procedure, and that, after service is complete, I will submit a
certificate of service.



                                          /s/ Bradley K. Glazier
                                          Bradley K. Glazier (P35523)




                                          JURY DEMAND

       Plaintiff hereby demands a jury trial by the maximum persons permitted by

law on all issues herein triable to a jury.


                                          /s/ Bradley K. Glazier
                                          Bradley K. Glazier



                                              29
